        Case 3:20-cv-00904-VAB Document 105 Filed 12/16/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

RODNEY NORDSTROM, derivatively on               : CASE NO. 3:20-CV-00904-VAB
behalf of WORLD WRESTLING                       :
ENTERTAINMENT, INC.,                            :
                                                :
              Plaintiff,                        :
                                                :
v.                                              :
                                                :
VINCENT K. MCMAHON, GEORGE A.                   :
BARRIOS, MICHELLE D. WILSON,                    :
STEPHANIE MCMAHON, PAUL                         :
LEVESQUE, FRANK A. RIDDICK III,                 :
STUART U. GOLDFARB, LAUREEN ONG,                :
ROBYN W. PETERSON, MAN JIT SINGH,               :
JEFFREY R. SPEED, ALAN M. WEXLER,               :
and PATRICIA A. GOTTESMAN,                      :
                                                :
              Defendants,                       :
                                                :
WORLD WRESTLING ENTERTAINMENT,                  :
INC.,                                           :
                                                :
              Nominal Defendant.                : DECEMBER 16, 2020

______________________________________________________________________________

                         DEFENDANTS’ OBJECTION TO
                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       Nominal Defendant World Wrestling Entertainment, Inc. (“WWE”) and Defendants

Vincent K. McMahon, George A. Barrios, Michelle D. Wilson, Stephanie McMahon, Paul

Levesque, Frank A. Riddick, III, Stuart U. Goldfarb, Laureen Ong, Robyn W. Peterson, Man Jit

Singh, Jeffrey R. Speed, Alan M. Wexler, Patricia A. Gottesman (with WWE, “Defendants”)

respectfully submit this Objection to Plaintiff Rodney Nordstrom’s (“Plaintiff”) Notice of

Voluntary Dismissal (the “Dismissal Notice”) (ECF No. 104).
         Case 3:20-cv-00904-VAB Document 105 Filed 12/16/20 Page 2 of 5




       This Court should strike Plaintiff’s Dismissal Notice and reject Plaintiff’s invalid attempt

to evade the dismissal with prejudice of his defective lawsuit. The Dismissal Notice both (i)

constitutes an improper end-run around this Court’s November 6, 2020 Ruling and Order

granting Defendants’ motion to dismiss for failure to plead demand futility, and (ii) violates the

Federal Rules of Civil Procedure. The Dismissal Notice also amounts to a tacit admission by

Plaintiff that he will not seek leave to replead because he cannot plead demand futility under any

set of facts. Based on this tacit admission, at a minimum, this action should be dismissed as to

Plaintiff and with prejudice.

       First, the Dismissal Notice is an improper attempt to circumvent this Court’s November

6, 2020 Ruling and Order granting Defendants’ motion to dismiss Plaintiff’s Amended

Complaint. See Merholz. v. McMahon, No. 3:20-cv-00904-VAB, 2020 WL 6546007, at *11,

*13 (D. Conn. Nov. 6, 2020). In that order, this Court held that Plaintiff had failed to satisfy the

standards for demand futility under Rule 23.1 and Delaware substantive law. Id., at *11.

Pursuant to its inherent authority, this Court further held that it would await resolution of

proposed intervenor Dennis Palkon’s motion to intervene in this action before deciding whether

the dismissal of this action “is with prejudice or conceivably can be remedied by seeking leave to

file an amended pleading.” Id., at *1 & n.3. Plaintiff’s improper Dismissal Notice cannot, and

should not, be permitted to evade the Court’s November 6 order.

       Second, the Dismissal Notice is a procedural nullity because it failed to comply with

Federal Rules of Civil Procedure 23.1(c) and 41. Because this is a shareholder derivative

lawsuit, Plaintiff cannot unilaterally dismiss this action, but must instead first obtain court

approval. Plaintiff’s Dismissal Notice under Rule 41(a)(1)(A) is “[s]ubject to . . . Rule 23.1(c).”

Fed. R. Civ. P. 41(a)(1)(A). Rule 23.1(c) expressly requires a court order for any voluntary



                                            -2-
         Case 3:20-cv-00904-VAB Document 105 Filed 12/16/20 Page 3 of 5




dismissal to be effective. Fed. R. Civ. P. 23.1(c) (“A derivative action may be . . . voluntarily

dismissed . . . only with the court’s approval.”). Rule 23.1(c) further provides that “notice of a . .

. voluntary dismissal . . . must be given to shareholders . . . in the manner that the court orders.”

The Second Circuit has long recognized that the “specific requirement in Rule 23.1 for notice

and court approval controls over the generality of Rule 41(a)(1) and must be observed in cases

where it applies.” Papilsky v. Berndt, 466 F.2d 251, 257 n.8 (2d Cir. 1972), cert. denied, 409

U.S. 1077 (1972); see also C. Wright & A. Miller, Federal Practice and Procedure § 2363 (2020)

(“The court’s approval also is required under the other Federal Rules listed in subdivision

(a)(1)(A), including those regulating . . . stockholders’ derivative suits.”).

       Because Plaintiff has not complied with Rule 23.1(c)’s express court approval

requirement, Plaintiff’s assertion that notice to other shareholders under Rule 23.1(c) is not

required because “neither Plaintiff nor Plaintiff’s counsel have received or will receive any

compensation for this dismissal” is of no moment. (ECF No. 104 at 1.) Rule 23.1(c) required

Plaintiff to both seek this Court’s approval of his request to voluntarily dismiss this action and

his request to provide no notice to WWE’s shareholders.

       Accordingly, the Court should (1) reject Plaintiff’s invalid attempt to dismiss this action

voluntarily and without prejudice, (2) strike Plaintiff’s Dismissal Notice, and (3) grant

Defendants’ motion to dismiss Plaintiff’s amended complaint with prejudice for the reasons set

forth in their Opposition to Dennis Palkon’s motion to intervene. At a minimum, the Court

should construe the Dismissal Notice as a concession that Plaintiff will not seek leave to file a

further amended complaint and on that basis dismiss the action with prejudice as to Plaintiff.




                                              -3-
Case 3:20-cv-00904-VAB Document 105 Filed 12/16/20 Page 4 of 5




                                DEFENDANTS VINCENT K. MCMAHON,
                                GEORGE A. BARRIOS, MICHELLE D.
                                WILSON, STEPHANIE MCMAHON, PAUL
                                LEVESQUE, FRANK A. RIDDICK III,
                                STUART U. GOLDFARB, LAUREEN ONG,
                                ROBYN W. PETERSON, MAN JIT SINGH,
                                JEFFREY R. SPEED, ALAN M. WEXLER,
                                PATRICIA A. GOTTESMAN, and NOMINAL
                                DEFENDANT WORLD WRESTLING
                                ENTERTAINMENT, INC.,

                                By: /s/ Jeffrey P. Mueller
                                Jeffrey P. Mueller (ct27870)
                                DAY PITNEY LLP
                                242 Trumbull Street
                                Hartford, CT 06103
                                Phone: (860) 275-0100
                                Fax: (860) 275-0343
                                Email: jmueller@daypitney.com

                                Theodore V. Wells (pro hac vice)
                                Daniel J. Kramer (pro hac vice)
                                Richard C. Tarlowe (pro hac vice)
                                PAUL, WEISS, RIFKIND, WHARTON &
                                GARRISON LLP
                                1285 Avenue of the Americas
                                New York, NY 10019
                                Phone: (212) 373-3000
                                Fax: (212) 757-3990
                                Email: twells@paulweiss.com
                                Email: dkramer@paulweiss.com
                                Email: rtarlowe@paulweiss.com

                                Justin Anderson (pro hac vice)
                                PAUL, WEISS, RIFKIND, WHARTON &
                                GARRISON LLP
                                2001 K Street, NW
                                Washington, DC 20006-1047
                                Phone: (202) 223-7300
                                Email: janderson@paulweiss.com




                          -4-
         Case 3:20-cv-00904-VAB Document 105 Filed 12/16/20 Page 5 of 5




                                                    Jerry S. McDevitt (pro hac vice)
                                                    Curtis B. Krasik (pro hac vice)
                                                    K&L GATES LLP
                                                    K&L Gates Center
                                                    210 Sixth Avenue
                                                    Pittsburgh, PA 15222
                                                    Phone: (412) 355-6500
                                                    Fax: (412) 355-6501
                                                    Email: jerry.mcdevitt@klgates.com
                                                    Email: curtis.krasik@klgates.com

                                                    Stephen G. Topetzes (pro hac vice)
                                                    Theodore L. Kornobis (pro hac vice)
                                                    K&L GATES LLP
                                                    1601 K Street, NW
                                                    Washington, DC 20006
                                                    Phone: (202) 778-9000
                                                    Fax: (202) 778-9100
                                                    Email: stephen.topetzes@klgates.com
                                                    Email: ted.kornobis@klgates.com



                                CERTIFICATE OF SERVICE

        I hereby certify that, on December 16, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

                                                   /s/ Jeffrey P. Mueller
                                                  Jeffrey P. Mueller (ct27870)




                                            -5-
